Judgment unanimously affirmed. Memorandum: The answers given by defendant upon cross-examination on a collateral issue were conclusive and binding on the District Attorney and the court committed error in receiving evidence offered to contradict them. The proof of guilt of the defendant is so overwhelming, however, that we believe that the error did not affect the substantial rights of the defendant and the conviction should, therefore, be affirmed. (Appeal from judgment of Onondaga County Court convicting defendant of violation of section 3305 of the Public Health Law and violation of subdivision 1 of section 1751 of the Penal Law.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Veeehio, JJ.